Citation Nr: 0021812	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

3.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1977 
to September 1977.  He was on annual training in July 1992 
when he injured his back.  He was on inactive duty training 
in April 1994 when he injured his shoulder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

A January 1999 rating decision granted separate ratings for 
lower extremity radiculopathy (60 percent) and a lumbar disc 
disorder (20 percent).  The representative asserts that its 
May 2000 presentation to the Board is a notice of 
disagreement with that rating decision.  The representative 
has argued that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  We remind 
the representative that a NOD must be filed with an agency of 
original jurisdiction and that the Board has not assumed 
jurisdiction of the records, only the issues before it.  This 
matter was addressed by the Court.  Nacoste v. Brown, 6 Vet. 
App. 439 (1994), citing 38 U.S.C.A. § 7105 (West 1991) .  The 
representative is at liberty to file a proper NOD. 

In May 1998, the RO notified the veteran that the evaluation 
for his service-connected right shoulder capsulitis with 
tendinitis and bursitis had been reduced from 20 percent to 
10 percent.  The first sentence of a statement received in 
April 1999 expressed the veteran's disagreement with the May 
1998 rating decision.  However, the remainder of the 
statement discussed other issues.  38 C.F.R. § 20.201 (1999).  
There is no reasonable basis to conclude that the document 
referenced by the representative was a NOD in regard to the 
reduction, unless 38 C.F.R. § 20.201 is ignored.  Therefore, 
we conclude that there is no NOD and no jurisdiction.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
specially adapted housing.  

2.  A March 1999 rating decision established that the 
service-connected L5-S1 radiculopathy and L4-L5 bulging disc 
resulted in permanent total disability.  

3.  There is no service-connected blindness or anatomical 
loss of one lower extremity.  

4.  There is no service-connected ankylosis, shortening of 
the lower extremity of 31/2 inches or more, complete paralysis 
of the external popliteal nerve or foot drop.  

5.  The veteran has some residual strength in both lower 
extremities.  Effective function remains.  He would not be 
equally well served by an amputation stump and prosthesis.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance 
in acquiring specially adapted housing have not been met.  
38 U.S.C.A. §§ 2101(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.350(a)(2), 3.809, 4.63 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial review indicates that the claim is well grounded and 
the Board proceeds to weigh the merits of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  This approach results in 
no prejudice to the veteran.  Cf. Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  

The veteran has asserted that he is wheelchair bound, that he 
can not walk, and that he does not have movement in his lower 
extremities.  He contends these factors require special home 
adaptations.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
a result of a total and permanent disability for which 
service-connected compensation is payable under Chapter 11 of 
38 U.S.C.A., the veteran has (1) loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) loss, or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) loss, or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

A March 1999 rating decision determined that the veteran met 
the threshold requirement for a total and permanent 
disability for which service-connected compensation is 
payable under Chapter 11 of 38 U.S.C.A.  

The next requirement is that there be loss or loss of use of 
one lower extremity.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 
3.809.  The claim must be denied because this requirement is 
not met.  

The final requirement is that there be an additional 
disability combined with the loss or loss of use of one lower 
extremity.  There must, additionally, be loss, or loss of 
use, of the other lower extremity such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair [38 C.F.R. § 3.809(b)(1)]; or blindness in both 
eyes, having only light perception [38 C.F.R. § 3.809(b)(2)]; 
or residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair 
[38 C.F.R. § 3.809(b)(3)]; or loss or loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair [38 C.F.R. § 
3.809(b)(4)].  

The Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The veteran has not claimed 
nor does the evidence show that he has actual loss 
(amputation) of any extremity or blindness.  See 38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809 (1999).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2  inches or more.  Also considered as loss of 
use of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve and consequent foot 
drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 4.63 (1999).  

The most recent reports are the most probative source of 
information as to whether the veteran has a loss of use as 
required for the specially adapted housing benefit.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Electromyogram testing in March 1996 was interpreted by a 
physician as showing mild radiculopathy in the right lower 
extremity.  

An occupational therapy evaluation, in October 1997, found a 
limited functional range of motion in the right lower 
extremity.  There was diminished muscle strength at 3/5.  
Motor status, standing, for activity, balance and endurance 
was considered poor.  Sensory response was poor.  

The report of the February 1999 VA examination shows the 
veteran complained of right lower extremity numbness, 
weakness, and leaning toward the ground.  Knee flexion was to 
90 degrees with extension to -15 degrees on the right and -5 
degrees on the left.  Examination of the ankles showed 
dorsiflexion and plantar flexion to be 20 degrees on both 
left and right.  Strength testing in the right lower 
extremity showed all muscle groups were 1/5.  The right 
patellar and Achilles reflexes were absent.  

The veteran has not claimed and the medical reports do not 
show any evidence of the conditions which are specifically 
listed as constituting loss of use.  There is no evidence of 
ankylosis.  There is no evidence of shortening of a lower 
extremity of 31/2  inches or more.  There is no evidence of 
complete paralysis of the external popliteal nerve.  There is 
no evidence of foot drop.  There is no evidence of 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  To the contrary, the 
electrodiagnostic testing indicates only mild nerve deficits.  

Whether there is loss of use of a lower extremity is 
determined on the basis of the actual remaining function; 
particularly whether balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (1999).  On the February 1999 
VA examination, the veteran was unable to stand up from his 
wheelchair.  The physician's findings of extensive back 
manifestations and the diagnoses of only back disorders 
indicate that the veteran could not arise from the wheelchair 
because of his back disorder.  The back disorder, alone, is 
not enough to qualify for specially adapted housing.  There 
must also be loss of use of a lower extremity.  38 C.F.R. § 
3.809(b)(3).  

While the veteran has stated that he can not use his lower 
extremities, the medical reports are more probative in 
determining the actual extent of the disability.  Here, the 
medical professionals have consistently found that while 
function in the lower extremities was diminished, there is 
some function remaining.  Under such circumstances, lower 
extremity function would not be accomplished equally well by 
an amputation stump with prosthesis.  Consequently, there is 
no loss of use of a lower extremity.  Because there is no 
loss of use of a lower extremity, the criteria for specially 
adapted housing are not met.  The medical reports form a 
preponderance of evidence against the claim.  The evidence is 
not in approximate balance and there is no doubt which could 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to specially adaptive housing under 38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809 is denied.  


REMAND

On the February 1997 VA examination, there was a diagnosis of 
an occupational problem.  Other records also indicate that 
the veteran's service-connected physical disabilities caused 
problems at work and this was the basis of his nervous 
complaints.  The most recent VA psychiatric examination, in 
January 1998 concluded with a diagnosis of adjustment 
reaction with depressed mood.  While an adjustment reaction 
can be a transitory response to a stressful situation, a 
chronic adjustment disorder is a chronic disability for which 
service connection can be granted.  38 C.F.R. Part 4, Code 
9440 (1999).  In January 1998, the veteran had recently 
become unemployed.  Since then, the veteran's work situation 
has become stabilized with a determination by a March 1999 
rating decision that he has a total disability which is 
permanent in nature.  The veteran should be afforded a 
current examination to determine if he has a chronic 
psychiatric disability and if such a disability is due to his 
service-connected disability.    

By law, a statement of the case must include a citation to 
pertinent laws and regulations.  38 U.S.C.A. § 7105(d)(1)(B) 
(West 1991).  While the January 2000 statement of the case 
includes discussion of the applicable law and regulations for 
the housing and automobile issues, it only includes a 
citation on the specially adapted housing issue.  38 U.S.C.A. 
§ 2101(a) (West 1991); 38 C.F.R. § 3.809 (1999).  The 
statement does not contain citation to the law and 
regulations governing a special home adaptation grant 
[38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a 
(1999)] or for financial assistance in the purchase of an 
automobile and adaptive equipment [38 U.S.C.A. §§ 3901-4 
(West 1991); 38 C.F.R. § 3.808 (1999)].  The statement of the 
case must contain citations so that the appellant can prepare 
an appeal which addresses claimed errors of fact or law.  Cf. 
38 U.S.C.A. § 7105(d)(3) (West 1991).  Since the veteran was 
not given a citation on these issues, they must be Remanded 
to the RO so that he can be issued the proper information in 
a supplemental statement of the case and afforded an 
opportunity to respond.  The case is REMANDED to the RO for 
the following:  

1.  The veteran must be issued a 
supplemental statement of the case (SSOC) 
which contains citations to the law and 
regulations governing a special home 
adaptation grant and for financial 
assistance in the purchase of an 
automobile and adaptive equipment.  The 
SSOC should discuss how these laws and 
regulations apply to this case.  

2.  The RO should return the file to a VA 
examiner for clarification of the 
psychiatric opinion.  In particular, the 
examiner should state whether there is an 
association between the psychiatric 
diagnosis and the service-connected 
disabilities.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


